DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 1, claims 1-3 and 6-15 in the reply filed on October 21, 2022 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden on the Examiner.  This is not found persuasive because the Examiner would have to search other CPC classes in regards to the processes performed to make the package and the structure due to the different embodiments.  Second, each species is a different invention due the various structures.  Lastly, the MPEP states that there can only be one patent per invention, hence on invention per application.  Claims 4, 5 and 16-20 have been withdrawn.
Examiner notes that claims 3, 8, 9 and 14 recite limitations that belong to a non-elected species and have been withdrawn as well. 
The requirement is still deemed proper and is therefore made FINAL.  Claims 1, 2, 6, 7, 10-13 and 15 will be prosecuted.  Claims 3-5, 8, 9, 14 and 16-20 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (Wu) (US 2020/0411399 A1).
	In regards to claim 1, Wu (Figs. 2, 3, 5, 9C, 10B, 11 and associated text and items) discloses a semiconductor package (Figs. 2, 3, 5, 9C, 10B, 11), comprising: an interposer (item 220) having a first surface, a second surface opposite to the first surface and sidewalls connecting the first and second surfaces; at least one semiconductor die (item 110), disposed on the first surface of interposer and electrically connected with the interposer (item 220); an encapsulant (item 130), disposed over the interposer (item 220) and laterally encapsulating the at least one semiconductor die (item 110); connectors, disposed on the second surface of the interposer (item 220), and electrically connected with the at least one semiconductor die (item 110) through the interposer (item 220); and a protection layer (items 150’, DM1 or DM1 plus DM2 which is 250), disposed on the second surface of the interposer (item 220) and surrounding the connectors (item 160), wherein the sidewalls of the interposer (item 220) include slanted sidewalls (item SS) connected to the second surface, and the protection layer (items 150’, DM1 or DM1 plus DM2 which is 250) is in contact with the slant(ed) sidewalls (item SS) of the interposer (item 220).
	In regards to claim 2, Wu (Figs. 2, 3, 5, 9C, 10B, 11 and associated text and items) discloses wherein the protection layer (items 150’, DM1 or DM1 plus DM2 which is 250) covers the whole slant sidewalls of the interposer (item 220).
	In regards to claim 6, Wu (Figs. 2, 3, 5, 9C, 10B, 11 and associated text and items) discloses wherein sidewalls of the protection layer (items 150’, DM1 or DM1 plus DM2 which is 250) are coplanar with sidewalls of the encapsulant (item 130).
	In regards to claim 7, Wu (Figs. 2, 3, 5, 9C, 10B, 11 and associated text and items) discloses an underfill filled (item UF) between the at least one semiconductor die (item 110) and the first surface of the interposer (item 122’).
	In regards to claim 10, Wu (Figs. 2, 3, 5, 9C, 10B, 11 and associated text and items) discloses wherein a material of the protection layer (items 150’, DM1 or DM1 plus DM2 which is 250) is different from a material of the underfill (item UF).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu) (US 2020/0411399 A1).
	In regards to claim 11, Wu (Figs. 2, 3, 5, 9C, 10B, 11 and associated text and items) discloses all of the limitation except a plurality of semiconductor die.
	It would have been obvious to modify the invention to include a plurality of semiconductor die for the purpose of device density, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
	In regards to claim 12, Wu does not specifically disclose wherein an angle between the second surface and each slant sidewall ranges from about 105 degrees to about 130 degrees.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include an angle between the second surface and each slant sidewall ranging from about 105 degrees to about 130 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  

	In regards to claim 13, Wu (Figs. 2, 3, 5, 9C, 10B, 11 and associated text and items) discloses further comprising an underfill filled between the semiconductor die(s) (item 110) and the first surface of the interposer (item 122’).
	It would have been obvious to modify the invention to include a plurality of semiconductor die for the purpose of device density, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
	In regards to claim 15, Wu (Figs. 2, 3, 5, 9C, 10B, 11 and associated text and items) as modified by Chen (Figs. 5, 10 and associated text) discloses wherein a material of the protection layer (items 150’, DM1 or DM1 plus DM2 which is 250) is different from a material of the underfill (item UF).
Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu) (US 2020/0411399 A1) in view of Chen et al. (US 2020/0006286 A1).

	In regards to claim 11, Wu (Figs. 2, 3, 5, 9C, 10B, 11 and associated text and items) discloses all of the limitations (see rejection of claim 1 above) except a plurality of semiconductor die (semiconductor dies).
	Chen (Figs. 5, 10 and associated text)  discloses a plurality of semiconductor die (items 14, 12).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wu with the teachings of Chen for the purpose of a multichip package.
	In regards to claim 12, Wu as modified by Chen does not specifically disclose wherein an angle between the second surface and each slant sidewall ranges from about 105 degrees to about 130 degrees.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include an angle between the second surface and each slant sidewall ranging from about 105 degrees to about 130 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  

	In regards to claim 13, Wu (Figs. 2, 3, 5, 9C, 10B, 11 and associated text and items) as modified by Chen (Figs. 5, 10 and associated text) discloses further comprising an underfill filled between the semiconductor dies (item 110, Wu, items 12, 14, Chen) and the first surface of the interposer (item 122’, Wu, item 200). 
	In regards to claim 15, Wu (Figs. 2, 3, 5, 9C, 10B, 11 and associated text and items) as modified by Chen (Figs. 5, 10 and associated text) discloses wherein a material of the protection layer (items 150’, DM1 or DM1 plus DM2 which is 250) is different from a material of the underfill (item UF).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 14, 2022